DETAILED ACTION
Claims 1-29 are pending examination in this Office action.
Claims 1 and 16 are independent.
This Office action is non-final.
Claim 20 is non-elected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Parvin Ghane on March 18, 2021 a provisional election was made without traverse to prosecute the invention of elected group, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Mobile unit configured to transmit and receive electromagnetic signals to one or more transceiver units in claims 1-15

interior localization system for determining a position of the person or the body part of the person to which the mobile unit is attached in claims 1-15
analysis unit is configured to determine runtimes of the electromagnetic signals between the transceiver units and the at least one mobile unit in claims 16-19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith, et al. (US Patent Publication 2008/0030359 A1).
Regarding claim 1, Smith teaches a method of controlling process procedures in the industrial processing of workpieces from steel or sheet metal within a manufacturing hall, the method comprising the steps of:
the system includes a UWB transmitter located on or in proximity to a person], the mobile unit being configured to transmit and receive electromagnetic signals to one or more transceiver units permanently installed in the manufacturing hall [0031; a radio frequency signal transmitted by the UWB transmitter is reflected around all or a portion of the metal structure before reaching at least one of the UWB monitoring stations (transceiver units)];
determining, by an interior localization system, a position of the person or the body part of the person to which the mobile unit is attached, by localizing the associated mobile unit based on runtimes of the electromagnetic signals travelling between the transceiver units and the mobile unit [0031; the computer is capable of using the identification information and time of arrival information to calculate the position of the person or object to be located]; and
integrating the determined position of the person or the body part into a manufacturing control system of an industrial manufacturing plant, the industrial manufacturing plant comprising the manufacturing hall [0031].
Regarding claim 16, Smith teaches manufacturing control system to control manufacturing processes in a manufacturing hall, the system comprising an interior localization system to control process procedures in industrial manufacturing of steel or sheet metal workpieces within the manufacturing hall, the interior localization system comprising:
a plurality of transceiver units permanently installed in the manufacturing hall [0031; a radio frequency signal transmitted by the UWB transmitter is reflected around all or a portion of the metal structure before reaching at least one of the UWB monitoring stations (transceiver units)];
the system includes a UWB transmitter located on or in proximity to a person]; and
an analysis unit  [0031; the computer is capable of using the identification information and time of arrival information to calculate the position of the person or object to be located],
wherein the transceiver units and the at least one mobile unit are configured to transmit and receive electromagnetic signals,
wherein the analysis unit is configured to
determine runtimes of the electromagnetic signals between the transceiver units and the at least one mobile unit  [0031; the computer is capable of using the identification information and time of arrival information to calculate the position of the person or object to be located], and
determine a position of the at least one mobile unit in the manufacturing hall from the runtimes of the electromagnetic signals  [0031; the computer is capable of using the identification information and time of arrival information to calculate the position of the person or object to be located],
wherein the interior localization system is configured to provide data on the position of at least one mobile unit within the manufacturing hall as part of the manufacturing control system  [0031; the computer is capable of using the identification information and time of arrival information to calculate the position of the person or object to be located], and
wherein the manufacturing control system is configured to associate the obtained position of the at least one mobile unit with at least one person and control a manufacturing process of the workpieces based on respective associations between the at least one person and respective mobile units [0031].

a display unit that is configured to display the position of the at least one mobile unit in a site plan of the manufacturing hall [0044; the location information may be used by being visually displayed on a monitor].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Brady (US Patent Publication 2017/0278052 A1).
Regarding claim 2, Smith teaches the method of claim 1, but may not explicitly teach wherein integrating the determined position of the person into the manufacturing control includes a motion analysis of movements of the person detected by the mobile unit.
However, Brady teaches wherein integrating the determined position of the person into the manufacturing control includes a motion analysis of movements of the person detected by the mobile unit [0021; a user-wearable unit can be worn on one or both wrists of an inventory system worker who retrieves inventory items from storage locations (e.g.,. inventory bins, ) and/or places inventory items into storage locations . . . movement of the items can be tracked via tracking the location of the user-wearable unit(s), thereby tracking the movement of the worker’s hands that are moving the item. The user-wearable unit(s) can be tracked via low power RF link monitoring from a suitable number of antennas.] [0027; processing outputs from the motion detection unit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Brady.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Brady teaches another system for locating mobile units associated with users (wrist band systems) in an industrial setting and further teaches using motion analysis of the tracked mobile unit to determine a current location of the mobile unit, as well as predict actions 
Regarding claim 3, Smith in view of Brady teaches the method of claim 2, and Brady further teaches wherein the motion analysis determines, from one or more relative orientations and movements of one or both hands of the person provided by mobile units [Fig 1, 0024; mobile unit 12 attached to person’s wrists] [0025-0027; tracking location of user’s hands], 
whether or which workpiece is processed, gripped, transported or placed [0021; a user-wearable unit can be worn on one or both wrists of an inventory system worker who retrieves inventory items from storage locations (e.g.,. inventory bins, ) and/or places inventory items into storage locations . . . movement of the items can be tracked via tracking the location of the user-wearable unit(s), thereby tracking the movement of the worker’s hands that are moving the item. The user-wearable unit(s) can be tracked via low power RF link monitoring from a suitable number of antennas].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Brady for the same reasons as disclosed above.
the active tags include sensors], the method further comprising:
integrating a signal from the sensing element into the manufacturing control system [0064; sensors are located with the UWB tags and alter the manufacturing process], but may not explicitly teach the sensing element comprises at least one of an acceleration sensor, a position sensor, a MEMS-based sensor, and a barometer sensor, and wherein the sensing element is configured to provide data for a motion analysis of the person or the body part of the person for sensors attached to the person or the body part.
However, Brady teaches wherein the mobile unit further includes a sensing element comprising at least one of an acceleration sensor, a position sensor, a MEMS-based sensor, and a barometer sensor [0033; the tracking system can include a user-worn grip sensor] [0068; the mobile unit may include one or more sensors configured to detect or determine the location of the mobile unit] [0073; position sensor 240 used for determine the location of the mobile unit] [0027; accelerometer indicative of orientation of the unit relative to vertical] [0032; the motion detection nit can include any suitable orientation data generating device, such as a gyroscope chip configured to track orientation of the user-wearable unit or an accelerometer chip configured to track translational and/or rotational accelerations of the user-wearable unit], and 
wherein the sensing element is configured to provide data for a motion analysis of the person or the body part of the person for sensors attached to the person or the body part [0078; automated localizing of the hand of the operator makes it possible to detect which workpiece is one or removed from a sheet and output by the flatbed machine] [0090; positions of the workpiece collecting point units can be further determined and/or the movement of the hand of the operator can be detected . . .and is used to determine the position of the workpiece] [0091, Fig 4; tracing of the hand of the operator including movement and trajectory are used to localized the position of the hand], the method further comprising:
integrating a signal from the sensing element into the manufacturing control system [0047; a sensor system can detect and check the correct placing (location sensor) and provide feedback to the MES, for example, a supplementary post-production can be automatically initiated at the net possible point in time for rejected parts that have been placed] [0088; a built-in scale or another suitable sensor unit can be used to determine whether the operator has placed the workpiece in the correct crate. Accordingly, feedback can be sent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Brady for the same reasons as disclosed above.
Regarding claim 18, Smith teaches the manufacturing control system of claim 16, and further teaches wherein the interior localization system is configured to monitor a motion trajectory or a part of a motion trajectory associated with a mobile unit or a person causing a motion [0057; movement of the mobile units are tracked], and
wherein the manufacturing control system is configured to control the manufacturing process by evaluating information regarding the position of the at least one mobile unit in order to integrate location-sensitive information of a surroundings of at least one the person into the manufacturing process and to display the integration [0031] [0044; the location information may be used by being visually displayed on a monitor].

wherein the manufacturing control system is configured to control the manufacturing process by evaluating information regarding the position of the at least one mobile unit in order to integrate location-sensitive information of a surroundings of at least one the person into the manufacturing process and to display the integration [0021; a user-wearable unit can be worn on one or both wrists of an inventory system worker who retrieves inventory items from storage locations (e.g.,. inventory bins, ) and/or places inventory items into storage locations . . . movement of the items can be tracked via tracking the location of the user-wearable unit(s), thereby tracking the movement of the worker’s hands that are moving the item. The user-wearable unit(s) can be tracked via low power RF link monitoring from a suitable number of antennas.] [0027; processing outputs from the motion detection unit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Brady for the same reasons as disclosed above.
Regarding claim 19, Smith in view of Brady teaches the system of claim 18, and Brady teaches wherein the manufacturing control system is configured to control parameters of the manufacturing process based on gestures detected by the at least one mobile unit [0020; the RF based tracking system tracks movement of one or more hands of a worker performing inventory tasks (hand movements are gestures)],
teaches that the process includes placing or removing an item].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Brady for the same reasons as disclosed above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Kiang, et al. (US Patent Publication 2006/0187028 A1).
Regarding claim 4, Smith teaches the method of claim 1, wherein the mobile unit further includes a sensing element [0011; the active tags include sensors], the method further comprising:
integrating a signal from the sensing element into the manufacturing control system [0064; sensors are located with the UWB tags and alter the manufacturing process], but may not explicitly teach the sensing element comprises at least one of an acceleration sensor, a position sensor, a MEMS-based sensor, and a barometer sensor, and wherein the sensing element is configured to provide data for a motion analysis of the person or the body part of the person for sensors attached to the person or the body part.
However, Kiang teaches wherein the mobile unit further includes the sensing element comprises at least one of an acceleration sensor, a position sensor, a MEMS-based sensor [0028; the accelerometers/gyroscopes may be MEMS Based devices], and a barometer sensor, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Kiang.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Kiang teaches a position tracking method for use in an industrial setting for monitoring and controlling the locations and associated processes of mobile units.  Kian teaches using specific MEMS sensors to determine location of a mobile unit to determine how to best control manufacturing processes.  One of ordinary skill in the art would have motivation to combine the teachings of Kiang and Smith to precisely locate people and objects in a manufacturing facility and to make informed manufacturing decisions based on the location of manufacturing workers or other tracked objects.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Tran (US Patent Publication 2013/0211291 A1).
Regarding claim 5, Smith teaches the method of claim 1, but may not explicitly teach wherein the signals are generated by performing specific gestures with the mobile unit.
However, Tran teaches wherein the signals are generated by performing specific gestures with the mobile unit [0023].
.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Chestnut, et al. (US Patent Publication 2016/0307459 A1).
Regarding claim 5, Smith teaches the method of claim 1, but may not explicitly teach wherein the signals are generated by performing specific gestures with the mobile unit.
However, Chestnut teaches wherein the signals are generated by performing specific gestures with the mobile unit [0045; those skilled in the art may appreciate that other specialized input devices 31 may be utilized for controlling the head wearable device 20, such as a gesture command].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Chestnut.  
Regarding claim 6, Smith in view of Chestnut teaches the method of claim 5, and Chestnut further teaches comprising:
storing an association between the specific gestures and manufacturing processes in the manufacturing control system [0045; those skilled in the art may appreciate that other specialized input devices 31 may be utilized for controlling the head wearable device 20, such as a gesture command],
determining a motion trajectory of the mobile unit by evaluating positions of the mobile unit determined by the interior localization system over time [0080; Here, the first step is to wash hands.  In FIG. 6, the hands of the user appear in the field of view.  The program autonomously detects that the user is washing hands.  The program may do so by using and gesture recognition and/or object detection algorithms, and the like For example, the program recognizes that the user's hands are moving in a manner specific to  putting on latex gloves based on software algorithms for monitoring human arm movement or gesture.  Those skilled in the art appreciate that some steps of the training may utilize such recognition techniques while steps others may simply use the input device 31 to acquire user feedback.] [0058],
detecting a gesture in a section of the motion trajectory [0045];
determining that the gesture is a first gesture of the specific gestures [0045]; and
performing a process associated with the first gesture based on the association stored in the manufacturing control system [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Chestnut for the same reasons as disclosed above.
Regarding claim 7, Smith in view of Brady and further in view of Chestnut teaches the method of claim 6 and Brady further teaches wherein the process is one of booking a removal operation or booking a placing operation [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Chestnut for the same reasons as disclosed above.
Regarding claim 14, Smith teaches the method of claim 1, but may not explicitly teach further comprising: detecting a head movement or an eye movement of the person with a camera; determining a viewing cone of the person by evaluating the image data of the head or eye  movement; and identifying an object present in the viewing cone by the manufacturing control system to incorporate information about the identified object into the manufacturing control of the industrial manufacturing plant to manufacture an end product.
However, Chestnut teaches detecting a head movement or an eye movement of the person with a camera [0006] [0039] [Claim 3; data captured by the camera comprises analyzing the visual data by recognizing at least one of a predetermined object and a predetermined physical motion];
determining a viewing cone of the person by evaluating the image data of the head or eye movement [Claim 3; data captured by the camera comprises analyzing the visual data by recognizing at least one of a predetermined object and a predetermined physical motion]; and
identifying an object present in the viewing cone by the manufacturing control system to incorporate information about the identified object into the manufacturing control of the industrial manufacturing plant to manufacture an end product [Claim 3; data captured by the camera comprises analyzing the visual data by recognizing at least one of a predetermined object and a predetermined physical motion] [0039-0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Chestnut for the same reasons as disclosed above.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Roithmeier (US Patent Publication 2011/0035952 A1)
Regarding claim 5, Smith teaches the method of claim 1, but may not explicitly teach wherein the signals are generated by performing specific gestures with the mobile unit.
However, Roithmeier teaches wherein the signals are generated by performing specific gestures with the mobile unit [0012-0014] [0023; a predefined gesture of a user that the user executes on an existing example of the workpiece is detected and identified].

Regarding claim 6, Smith in view of Roithmeier teaches the method of claim 5, and Roithmeier further teaches comprising:
storing an association between the specific gestures and manufacturing processes in the manufacturing control system [0014; appropriate multiplicity of gestures are preferably predefined.],
determining a motion trajectory of the mobile unit by evaluating positions of the mobile unit determined by the interior localization system over time [0012],
detecting a gesture in a section of the motion trajectory [0012; gesture is determined from the movements executed by the hand or both hands of the user];
determining that the gesture is a first gesture of the specific gestures [0014; a measurement result that corresponds to the gesture is initiated; and
performing a process associated with the first gesture based on the association stored in the manufacturing control system [0028; selected measurement is taken as a result of the detected position and the identified gesture] [0084; device selected for the selection of a measurement result of the determination of coordinates of the workpiece as a function of the detected position and of the identified gesture].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Roithmeier.  
Regarding claim 7, Smith in view of Brady and further in view of Roithmeier teaches the method of claim 6 and Brady further teaches wherein the process is one of booking a removal operation or booking a placing operation [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Roithmeier.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Kiang, et al. (US Patent Publication 2006/0187028 A1) in view of Leuven, et al. (US Patent Publication 2019/0033836 A1).
Regarding claim 8, Smith teaches the method of claim 1, but may not explicitly teach wherein the mobile unit includes a signal output unit selected from the group consisting of: an optical signal unit, an acoustic signal unit, and a vibration signal unit, and the method further comprises:
outputting, by the signal output unit, information to process a workpiece, the information comprising data about a number of workpieces, missing workpieces, a subsequent processing step, an underlying order, a customer, or a desired material.
reference point transmitters wirelessly transmit reference location position of the tracking devices using signals such as RF, acoustic, optical, IR or other suitable signals]
Leuven teaches another similar method of outputting and using MES data and further teaches outputting, by the signal output unit, information to process a workpiece, the information comprising data about a number of workpieces, missing workpieces, a subsequent processing step, an underlying order, a customer, or a desired material [0034; the MES data included in the memory 14 of the vehicle computing device 10 includes material data including bill of materials data, parts to be assembled data including customer selected parts and/or manufacturing processes data] [0037; In embodiments, the vehicle computing device 10 is configured to communicate location specific MES data based on the current geo-position of the vehicle computing device 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Kiang and Leuven.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Kiang teaches a position tracking method for use in an industrial setting for monitoring and controlling the locations and associated processes of mobile units.  Kiang teaches using specific MEMS sensors to determine location of a mobile unit to determine how to best control manufacturing processes.  One of ordinary skill in the art would have motivation to combine the teachings of Kiang and Smith to .

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Mycek,et al. (US Patent Publication 2017/0064667 A1).
Regarding claim 9, Smith teaches the method of claim 1, wherein the mobile unit is a first mobile unit [0031; the system includes a UWB transmitter located on or in proximity to a person], but may not explicitly teach method further comprises:
associating a second mobile unit with an item that comprises at least one of a workpiece, a transport device, a machine tool, and a tool; determining, by the localization system, a position of the item based on a position of the associated second mobile unit; and integrating the determined position of the item into the control system for manufacturing an end product of the industrial manufacturing plant or into a motion analysis component of the item.

associating a second mobile unit with an item that comprises at least one of a workpiece, a transport device, a machine tool, and a tool [0025; the system and method can be used to track objects within a manufacturing context, where object beacons (mobile unites) can be used to track and/or monitor tools, fixtures, machines or other objects];
determining, by the localization system, a position of the item based on a position of the associated second mobile unit [0025]; and
integrating the determined position of the item into the control system for manufacturing an end product of the industrial manufacturing plant or into a motion analysis component of the item [0042; beacon data can include a beacon identifier, sensor data, derivatory data (derived from the sensor data or auxiliary data, such as motion initiation time, motion termination time, etc.), beacon motion in X, Y, Z axes] [0044; sensor data can be recorded periodically, upon occurrence of a trigger event (e.g., beacon motion), or at any other suitable].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Mycek.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Mycek teaches another system for precisely locating people or objects within a manufacturing facility using wireless beacons.  Mycek additionally teaches procedures for analyzing the movement of the tracked object or person to provide additional feedback to the user or to be used to aid in making control decisions.   One of ordinary skill in the art would have motivation to combine the location tracking systems of Smith 
Regarding claim 13, Smith teaches the method of claim 1, but may not explicitly teach wherein integrating the determined position into the manufacturing control system comprises:
evaluating a motion analysis with regard to a load handled by the person or ergonomics in handling of a workpiece by the person or a qualification of a performance capability of the person in the manufacturing to determine motion information or position information of the person; evaluating the motion information or the position information of the person to: document processing operations and to determine one or more time periods that the person has spent at one or more respective machine tools, control operating parameters of the manufacturing plant, set a person-specific setting of operating parameters of a machine tool, and displayed information setting of safety-relevant operating parameters of robot units, communicate with the manufacturing control system via specifically executed motion trajectories, or
digitize motion sequences for programming robot units, wherein the motion information or position information of the person is evaluated at least with regard to access authorization to an area of the manufacturing plant.
However, Mycek teaches wherein integrating the determined position into the manufacturing control system comprises:
evaluating a motion analysis with regard to a load handled by the person or ergonomics in handling of a workpiece by the person or a qualification of a performance capability of the person in the manufacturing to determine motion information or position information of the person [0024; the beacon signal (for tracking location) may be associated with a user device] beacon data can include a beacon identifier, sensor data, derivatory data (derived from the sensor data or auxiliary data, such as motion initiation time, motion termination time, etc.), beacon motion in X, Y, Z axes];
evaluating the motion information or the position information of the person to: document processing operations and to determine one or more time periods that the person has spent at one or more respective machine tools, control operating parameters of the manufacturing plant, set a person-specific setting of operating parameters of a machine tool, and displayed information setting of safety-relevant operating parameters of robot units, communicate with the manufacturing control system via specifically executed motion trajectories, or
digitize motion sequences for programming robot units  [0042; beacon data can include a beacon identifier, sensor data, derivatory data (derived from the sensor data or auxiliary data, such as motion initiation time, motion termination time, etc.), beacon motion in X, Y, Z axes] [0025],
wherein the motion information or position information of the person is evaluated at least with regard to access authorization to an area of the manufacturing plant [0025; the system and method can be used to track objects within a manufacturing context, where object beacons (mobile unites) can be used to track and/or monitor tools, fixtures, machines or other objects].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Mycek for the same reasons as disclosed above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Mycek,et al. (US Patent Publication 2017/0064667 A1) and further in view of Brady (US Patent Publication 2017/0278052 A1).
Regarding claim 10, Smith teaches the method claim 1, and further teaches wherein the mobile unit is a first mobile unit, but may not explicitly teach the method further comprises:
associating a second mobile unit with a group of workpieces; performing a workpiece-specific processing of a first workpiece of the group of workpieces by the person, the processing of the workpiece being undetectable via the mobile unit associated with the group ; and performing a motion analysis of the person with respect to the processing of the workpiece in order to obtain information about the processing of the first workpiece and an effect of the processing on a material flow of a manufacturing of the group of workpieces.
However, Mycek teaches another method for locating people or objects in a manufacturing facility and further teaches:
associating a second mobile unit with a group of workpieces [0037; multiple objects coupled to beacons]; 
performing a motion analysis of the person with respect to the processing of the workpiece in order to obtain information about the processing of the first workpiece and an effect of the processing on a material flow of a manufacturing of the group of workpieces [0057; beacon locations (or other data including motion data) is tracked, stored, and/or analyzed)] [0042; beacon data can include a beacon identifier, sensor data, derivatory data (derived from the sensor data or auxiliary data, such as motion initiation time, motion termination time, etc.), beacon motion in X, Y, Z axes].
a user-wearable unit can be worn on one or both wrists of an inventory system worker who retrieves inventory items from storage locations (e.g.,. inventory bins, ) and/or places inventory items into storage locations . . . movement of the items can be tracked via tracking the location of the user-wearable unit(s), thereby tracking the movement of the worker’s hands that are moving the item. The user-wearable unit(s) can be tracked via low power RF link monitoring from a suitable number of antennas.] [0027; processing outputs from the motion detection unit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Mycek and further in view of Brady.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Mycek teaches another system for precisely locating people or objects within a manufacturing facility using wireless beacons.  Mycek additionally teaches procedures for analyzing the movement of the tracked object or person to provide additional feedback to the user or to be used to aid in making control decisions.   One of ordinary skill in the art would have motivation to combine the location tracking systems of Smith and Mycek to precisely locate people and objects in a manufacturing facility using a plurality of tracking devices to track a plurality of people/objects and provide information to users that would aid in making better-informed .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of Ciarelli, et al. (US Patent Publication 2014/0330433 A1).
Regarding claim 11, Smith teaches the method of claim 1, but may not explicitly teach comprising: defining zones or spatial gates within the manufacturing hall; and comparing the determined position of the person or the body part to the zones or to the spatial gates to control a manufacturing of a workpiece that is handled by the person based on the comparison.
However, Ciarelli teaches another method of locating objects in an industrial setting and further teaches 
defining zones or spatial gates within the manufacturing hall; and comparing the determined position of the person or the body part to the zones or to the spatial gates to control a detecting users at workspaces or zones].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Ciarelli.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  Ciarelli teaches another method of locating people in an industrial setting a further teaches determining a person’s location relative to a predefined gateway or zone.  One of ordinary skill in the art would have motivation to analyze a person’s proximity to a particular machine or zone to determine the type of action being performed by the user, determining which actions a user may perform based on their proximity to a machine or to improve safety protocols by permitting/not allowing dangerous actions when a user is in a predefined dangerous zone.
Regarding claim 12, Smith in view of Ciarelli teaches the method of claim 11, and Ciarelli further teaches  wherein comparing of the determined position to the zones or to the spatial gates results in determining that the mobile unit is located in a zone or has left the zone, or has passed a spatial gate [0020; detecting users at workspaces or zones].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and Ciarelli for the same reasons as disclosed above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al. (US Patent Publication 2008/0030359 A1) in view of McCallister (US Patent Publication 2018/0006356 A1).
Regarding claim 15, Smith teaches the method of claim 1, but may not explicitly teach wherein the positions of the mobile units are determined with an accuracy of less than 30 cm.
However, McCallister teaches another system for determining the positions of mobile units in a manufacturing facility at a high accuracy and further teaches wherein the positions of the mobile units are determined with an accuracy of less than 30 cm [0072; in a preferred UWB embodiment for the indoor position system, DWM1000 enables the location of objects in real time location systems (RTLS) to a precision of 10 cm].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith and McCallister.  Smith teaches a method for tracking the locations of individuals in a manufacturing facility using Ultra-Wideband transmitters associated with mobile units associated with a person.  McCallister teaches another system for locating mobile units in an industrial setting using Ultra Wide Bank (UWB) method of transmitting radio pulses for locating mobile units and further teaches achieving locating objects to a precision of 10 cm [0032] [0072].  One of ordinary skill in the art would recognize the similarities in using UWB to locate mobile objects or other objects in a manufacturing facility and would appreciate that the system of Smith (in view of the teachings of McCallister) would allow for precisely locating objects with an accuracy of 10 cm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pollard, et al. (US 2019/0056707 A1) teaches tracking and monitoring people and other devices in a manufacturing facility to prevent dangerous situations [0078; The work zone environment in FIG. 8 can then be used with the local position transceiver network (including the position transceivers 118, 120, 122, and 124) to determine position and transmit position and hazard warning data to the central monitoring station 106 and the equipment interface 108.  In some examples, the computing device 110 can then receive location information of the wearable biometric interface 104a-c from the equipment interface 108, and based on the wearable biometric interface being within a predefined area, control operation of the power unit 112 to perform a safeguarding action relating to the movement of the one or more components 115 of the equipment 114.  For example, when movement of a component in the work cell 204 prohibits personnel from being present in the work cell 204, based on detection of the biometric interface 104 in the work cell 204, the movement can be stopped for safety].

Moshfeghi (US Patent Publication 2013/0184002 A1), teaches using hand gestures to control operations of machinery [0154]

Gollu (US Patent Publication 2017/0022015 A1) teaches a system and method for deterring and control the status and location of an object in an industrial facility [Abstract, 0023]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        25 March 2021